DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 16-20.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 15,  and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanek et al. (US 6,806,700 B2) further in view of Charpiot (US 2018/0136701 A1).

Regarding claim 1, Wanek discloses a tray assembly for positioning data storage devices, the tray assembly comprising: 
a base (Fig. 2A element 12); 
a backplane circuit board (Fig. 2A element 22) coupled to the base (as shown in Fig. 22); 
an electrical connector (as shown in Fig. 2A and discussed in Column 3 lines 47-50) coupled to the backplane circuit board; 
a first support bracket (Fig. 2A left element 18) coupled to the base; and 
a second support bracket (Fig. 2A right element 18) coupled to the base, opposing the first support bracket (as shown in Fig. 2A).
Wanek does not expressly disclose wherein the first support bracket is moveable with respect to the base and the backplane circuit board in a lateral direction, and the second support bracket is moveable towards and away from the first support bracket in the lateral direction to adjust a distance between the first support bracket and the second support bracket.
Charpiot teaches a first support bracket (Fig. 1 element 14A) movable with respect to a base and a backplane circuit board in a lateral direction (as described in Paragraph [0042] wherein the support bracket is disclosed to be insertable into a computer or bay, interpreted as the base, and the motherboard of the computer, as described in Paragraph [0001] interpreted as the backplane circuit board wherein the lateral movement is toward the side of the backplane circuit board), and a second support bracket (Fig. 1 element 20) movable towards and away from the (as discussed in Paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize first and second support brackets which allow adjustment of the distance between them in order to provide support for different sizes of data storage devices as taught by Charpiot in the assembly of Wanek (as described in the Abstract of Charpiot) and one of ordinary skill in the art would have been motivated to replace the first and second brackets of the Wanek assembly with first and second brackets of the Charpiot teaching in order to provide flexibility to the user as to the size of data storage device able to be positioned in the tray assembly.

Regarding claim 2, Wanek in view of Charpiot discloses the assembly as set forth in claim 1 above and further wherein the first support bracket and the second support bracket each include a roller (Wanek Fig. 1A element 32) that rotates around an axis perpendicular to a plane of the base (as shown in Wanek Fig. 1A).

Regarding claim 3, Wanek in view of Charpiot discloses the assembly as set forth in claim 2 above and further wherein the rollers comprise an elastomer (as discussed in Wanek Column 3 lines 26-30).

Regarding claim 4, Wanek in view of Charpiot discloses the assembly as set forth in claim 1 above and further wherein the first support bracket and the second 

Regarding claim 5, Wanek in view of Charpiot discloses the assembly as set forth in claim 4 above and further wherein the base includes an aperture through which a component of the a locking mechanism completely passes through from one side of the base to another side of the base (wherein it is well known in the art for a fastening element such as a bolt or screw such as that used to lock the support brackets in place to be inserted into through an aperture, such as the mounting screw hole elements 23 in Fig. 2B of the Wanek reference, in order to mount one element on another).

Regarding claim 6, Wanek in view of Charpiot discloses the assembly as set forth in claim 5 above and further wherein the locking mechanism comprises a bolt (as discussed in Wanek Column 3 lines 6-7 wherein the “screw” has been interpreted to be equivalent to a bolt) and a nut (wherein it is well known in the art to utilize a nut to secure two items together using a bolt through a hole).

Regarding claim 7, Wanek in view of Charpiot discloses the assembly as set forth in claim 1 above and further comprising: 
a first shim (Wanek Fig. 2A element 26) positioned between the first support bracket and the base (as shown in Wanek Fig. 2A); and 
a second shim positioned between the second support bracket and the base (wherein the second support bracket is identical to the first support bracket).

Regarding claim 8, Wanek in view of Charpiot discloses the assembly as set forth in claim 7 above and further wherein the first shim is coupled to the first support bracket, wherein the second shim is coupled to the second support bracket (as shown in Wanek Fig. 2A wherein each support bracket is shown with coupled shim).

Regarding claim 9, Wanek in view of Charpiot discloses the assembly as set forth in claim 1 above and further comprising: 
a first outer sidewall (Wanek Fig. 4A element 46) coupled to the base; and 
a second outer sidewall (wherein the sidewalls are coupled to both sides as discussed in Wanek Column 4 lines 27-35) coupled to the base, wherein the first support bracket and the second support bracket are positioned between the first outer sidewall and the second outer sidewall and adjustable with respect to the first outer sidewall and the second outer sidewall (as can be seen in Wanek Fig. 4A wherein multiple first and second support brackets are shown between the sidewall elements 46).

Regarding claim 11, Wanek discloses a system comprising: 
multiple tray assemblies (as shown in Figs 1A and 4B), each including: 
a base (Fig. 2A element 12); 
a backplane circuit board (Fig. 2A element 22) coupled to the base (as shown in Fig. 22); 
(as shown in Fig. 2A and discussed in Column 3 lines 47-50) coupled to the backplane circuit board; 
a first support bracket (Fig. 2A left element 18) coupled to the base; and 
a second support bracket (Fig. 2A right element 18) coupled to the base, opposing the first support bracket (as shown in Fig. 2A).
Wanek does not expressly disclose wherein the first support bracket is moveable with respect to the base and the backplane circuit board in a lateral direction, and the second support bracket is moveable towards and away from the first support bracket in a lateral direction to adjust a distance between the first support bracket and the second support bracket.
Charpiot teaches a first support bracket (Fig. 1 element 14A) movable with respect to a base and a backplane circuit board in a lateral direction (as described in Paragraph [0042] wherein the support bracket is disclosed to be insertable into a computer or bay, interpreted as the base, and the motherboard of the computer, as described in Paragraph [0001] interpreted as the backplane circuit board wherein the lateral movement is toward the side of the backplane circuit board), and a second support bracket (Fig. 1 element 20) movable towards and away from the first support bracket in a lateral direction to adjust a distance between the first support bracket and the second support bracket (as discussed in Paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize first and second support brackets which allow adjustment of the distance between them in order to provide support for different sizes of data storage devices as taught by Charpiot in the assembly of Wanek (as described in the Abstract of Charpiot) and one of ordinary skill in the art would have been motivated to replace the first and second brackets of the Wanek assembly with first and second brackets of the Charpiot teaching in order to provide flexibility to the user as to the size of data storage device able to be positioned in the tray assembly.

Regarding claim 12, Wanek in view of Charpiot discloses the system as set forth in claim 11 above and further comprising: 
a chassis (Wanek Figs. 4A and 4B elements 44, 46, 48), wherein the multiple tray assemblies are coupled to and at least partially positioned within the chassis (as shown in Wanek Figs. 4A and 4B).

Regarding claim 13, Wanek in view of Charpiot discloses the system as set forth in claim 11 above and further wherein the first support bracket and the second support bracket each include a roller (Wanek Fig. 1A element 32) that rotates around an axis perpendicular to a plane of the base (as shown in Wanek Fig. 1A).

Regarding claim 15, Wanek in view of Charpiot discloses the system as set forth in claim 11 above Wanek does not expressly disclose wherein the first support bracket and the second support bracket can be adjusted to accommodate different-sized data storage devices carriers containing data storage devices of the same form factor.
Charpiot teaches wherein the first support bracket and the second support bracket can be adjusted to accommodate different-sized data storage devices carriers 
It would have been obvious to one of ordinary skill in the art to utilize adjustable first and second support brackets in order to provide flexibility to the system in terms of the data storage device used in the system as is disclosed as being desired in Wanek Column 1 lines 41-44.

Regarding claim 21, Wanek in view of Charpiot discloses the assembly as set forth in claim 1 above.
Wanek does not expressly disclose wherein the first support bracket is moveable towards and away from the second support bracket in the lateral direction to adjust a distance between the first support bracket and the second support bracket.
Charpiot discloses an assembly wherein the first support bracket is moveable towards and away from the second support bracket in the lateral direction to adjust a distance between the first support bracket and the second support bracket (as discussed in Paragraph [0036] wherein relative motion between the support brackets is interpreted to be moveable with respect to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a first support bracket which is moveable towards and away from the second support bracket in the lateral direction to adjust a distance between the first support bracket and the second support bracket to allow adjustment of the distance between them in order to provide support for different sizes of data storage devices as 

Regarding claim 22, Wanek in view of Charpiot discloses the assembly as set forth in claim 1 above.
Wanek does not expressly disclose wherein the tray assembly is configured to hold only one data storage device at a time however it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the assembly to hold only one data storage device at a time, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art, and therefore the removal of an additional data storage device area is interpreted to be a routine skill for one of ordinary skill in the art, and such a modification is supported by the disclosure of Wanek Column 2 lines 48-53 wherein the disclosure indicates a single data storage device.  In re Karlson, 136 USPQ 184 (CCPA 1963).

Regarding claim 23, Wanek in view of Charpiot discloses the assembly as set forth in claim 11 above.

Charpiot discloses an assembly wherein the first support bracket is moveable towards and away from the second support bracket in the lateral direction to adjust a distance between the first support bracket and the second support bracket (as discussed in Paragraph [0036] wherein relative motion between the support brackets is interpreted to be moveable with respect to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a first support bracket which is moveable towards and away from the second support bracket in the lateral direction to adjust a distance between the first support bracket and the second support bracket to allow adjustment of the distance between them in order to provide support for different sizes of data storage devices as taught by Charpiot in the assembly of Wanek (as described in the Abstract of Charpiot) and one of ordinary skill in the art would have been motivated to replace the first and second brackets of the Wanek assembly with first and second brackets of the Charpiot teaching in order to provide flexibility to the user as to the size of data storage device able to be positioned in the tray assembly.

Regarding claim 24, Wanek in view of Charpiot discloses the assembly as set forth in claim 11 above.
Wanek does not expressly disclose wherein the tray assembly is configured to hold only one data storage device at a time however it would have been obvious to one In re Karlson, 136 USPQ 184 (CCPA 1963).



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanek in view of Charpiot as applied to claim 1 above, and further in view of Ku et al. (US 2019/0237110 A1).

Regarding claim 10, Wanek in view of Charpiot discloses the assembly as set forth in claim 1 above.
Wanek does not expressly disclose further comprising: an adjustable top guide extending parallel to the base.
Ku teaches an adjustable top guide (Fig. 2 element 23) extending parallel to a base (as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a top guide such as that taught by Ku in the assembly of Wanek in .


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanek in view of Charpiot as applied to claim 11 above, and further in view of Schleicher et al. (US 2017/0292873 A1).

Regarding claim 14, Wanek in view of Charpiot discloses the system as set forth in claim 11 above and further comprising a computing device communicatively coupled to the backplane circuit board (Wanek Column 3 lines 46-51).
Wanek does not expressly disclose the computing device coupled to memory, and the memory includes testing routines for testing data storage devices.
Schleicher teaches a system having a computing device coupled to memory and the memory includes testing routines for testing data storage devices (as described in Paragraphs [0003]-[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a memory coupled to the computing device in order to determine testing parameters for the system (as suggested in Schleicher Paragraph [0005]).


Response to Arguments

Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. The applicant has argued that the Wanek in view of Charpiot combination does not disclose the features of “a first support bracket coupled to the base and moveable with respect to the base and backplane circuit board in a lateral direction”.  As set forth in the rejections detailed above, the Wanek reference discloses the features and limitations of claim 1 with the exception of the lateral moveability of the first and second supports.  The Charpiot reference, identified to be analogous art as pertaining to a tray for holding a data storage device, teaches the missing limitations of claim 1 in disclosing first and second supports which are laterally moveable with respect to each other and other portions of the tray.  When combined in the manner set forth in the rejections of claims 1 and 11 above, the Wanek and Charpiot references disclose the instant invention.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Keith DePew/
Examiner
Art Unit 2835


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841